Citation Nr: 0704045	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for burn 
scars of the right arm, right side of the chest, left leg, 
hands and back.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to February 
1974.

By rating action dated in April 1975, the Regional Office 
(RO) denied the veteran's claim for service connection for 
hepatitis.  He was notified of this decision and of his right 
to appeal by a letter dated the following month, but a timely 
appeal was not filed.

In a rating decision dated in June 2001, the RO denied 
service connection for burn scars of the right arm, right 
side of the chest, left leg, hands and back.  The veteran was 
informed of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  

Recently, the veteran has sought to reopen his claims for 
service connection for hepatitis and for burn scars of the 
right arm, right side of the chest, left leg, hands and back.  
By rating action dated in December 2003, the RO again denied 
these claims.  In addition, the RO denied service connection 
for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the RO previously denied service connection 
for hepatitis in April 1975, and denied service connection 
for burn scars of the right arm, right side of the chest, 
left leg, hands and back in June 2001.  Although he was 
notified of each of these determinations, he did not file an 
appeal, and they became final.  The Board notes that the 
statement of the case issued in April 2005 characterized the 
issues on a direct basis, and did not address whether new and 
material evidence had been submitted to reopen the claims.  
In addition, the pertinent law and regulations regarding new 
and material evidence were not included in the statement of 
the case.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VA sent 
the veteran a VCAA letters in November 2003 and April 2004.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim of the benefits 
sought by the claimant.  A review of the claims file reveals 
that notice in this regard to date is incomplete.

While the veteran was provided with notice in November 2003 
and April 2004 letters of what type of information and 
evidence was needed to substantiate his claim for service 
connection, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
corrective notice addressing this should be provided on 
remand. 

With respect to the claim for service connection for PTSD, 
the Board notes that the veteran testified before the 
undersigned in September 2005 that he was a scout door gunner 
in Vietnam, and that he was in fear of his life on every 
mission.  He also asserted that in April 1972, a grenade 
exploded on his helicopter, and this caused severe burns to 
his arms, legs, back and chest.  The Board observes that 
there are few service medical records in the claims folder.  
In May 1974, the National Personnel Records Center (NPRC) 
responded to a request for information from the VA and 
indicated that no additional medical records were found on 
file.  While it was also indicated that treatment records 
from a hospital where the veteran reported he had been 
treated had been requested, there is nothing in the file to 
suggest that such records were received.  In addition, as the 
NPRC response for service medical records was dated only a 
few months after the veteran's discharge from service, it is 
possible that additional medical records were subsequently 
forwarded to that facility, but not to VA.

Personnel records confirm that the veteran was a scout door 
gunner beginning in December 1971 in Vietnam.  It was noted 
that he was then a patient in a hospital in Japan beginning 
on April 2, 1972, and he was then transferred to Brooke Army 
Medical Center later that month.  This is consistent with his 
testimony at the hearing.  

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD.  It appears that 
in approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is 
present would be pointless.  Likewise, a diagnosis of PTSD 
based upon claimed stressors whose existence the adjudicators 
have not accepted would be inadequate for rating purposes.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 
(1994).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  VA should take all necessary actions 
to comply with the VCAA notice for 
obligations in compliance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as Dingess/Hartman, 19 Vet. App. 473 
(2006), and Kent, 20 Vet. App. 1 (2006).

2.  The RO should make another attempt to 
obtain the complete service medical 
records.  The RO should specifically 
request records of the veteran's 
hospitalization in Japan in April 1972, 
and the treatment records from Brooke 
Army Medical Center in April 1972.  

3.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for burn scars and 
PTSD since his separation from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

4.  The RO must make a specific finding 
as to whether the veteran "engaged in 
combat with the enemy."  The RO should 
also determine whether the record 
establishes the existence of any of the 
events claimed by the veteran as an 
alleged "stressor."  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

5.  If a stressor is verified or 
conceded, the veteran should then be 
afforded a VA psychiatric examination to 
determine the nature and existence of his 
claimed PTSD.  The examiner should be 
advised that only those events in service 
conceded by adjudicators may be 
considered for purposes of determining 
whether PTSD due to events in service 
exists.  If the examiner determines that 
an event of a quality sufficient to 
produce PTSD occurred in service, then he 
should then determine whether the veteran 
now has PTSD and, if so, whether there is 
a causal nexus between the current 
disorder and the event or events in 
service.  The psychiatric examination 
report should include a detailed account 
of all pathology found to be present.  
All necessary tests should be performed.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.


6.  If appropriate, based on the evidence 
received, the RO should schedule the 
veteran for a VA scars examination.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran 
has burn scars of the right arm, right 
side of chest, left leg, hands, and back 
that are related to service.  The 
rationale for any opinion expressed must 
be set forth.  All necessary tests should 
be performed.  The claims must be made 
available to the examiner for review in 
conjunction with the examination.

7.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The supplemental statement of 
the case must include the regulations 
regarding the submission of new and 
material evidence.  All pertinent laws 
and regulations should be set forth.  The 
case should then be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

